                 Case 1:15-md-02631-CM-SDA Document 120 Filed 12/04/18 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                          for the
                                              Southern District
                                             __________ DistrictofofNew York
                                                                     __________


             CHRISTINE ASIA CO., LTD., et al.,                 )
                        Plaintiff                              )
                                v.                             )      Case No. 1:15-md-02631-CM-SDA
      ALIBABA GROUP HOLDING LIMITED, et al.,                   )
                            Defendant                          )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiffs William Tai, Christine Asia Co., Ltd., Abel Amoros, Arthur Gabriel, Raymond Lee, and Gang Liu      .


Date:          12/04/2018                                                               /s/ Daniel Tyre-Karp
                                                                                         Attorney’s signature


                                                                                    Daniel Tyre-Karp (DT1981)
                                                                                     Printed name and bar number


                                                                                     The Rosen Law Firm, PA
                                                                                  275 Madison Avenue, 34th Floor
                                                                                       New York, NY 10016
                                                                                               Address


                                                                                    dtyrekarp@rosenlegal.com
                                                                                            E-mail address

                                                                                          (212) 686-1060
                                                                                          Telephone number

                                                                                          (212) 202-3827
                                                                                             FAX number
